Citation Nr: 1755344	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee instability residual to fracture of the left tibia and fibula, evaluated under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5003-5257, prior to December 19, 2016.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis with painful motion residual to left tibia and fibula, evaluated under 38 C.F.R. § 4.71, DC 5003-5260, prior to December 19, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO continued a 20 percent rating for the Veteran's left knee disability (then characterized as status post comminuted fracture of the tibia and fibula with traumatic arthritis).  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) in May 2011.

In April 2013, the Board remanded the claim on appeal to the RO, to afford the Veteran a Board video-conference hearing.  In December 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In September 2014, the Board again remanded the claim on appeal for further development.

In an April 2015 decision, the Board denied a rating in excess of 20 percent for left knee instability, and a rating in excess of 10 percent for left knee degenerative arthritis, each residual to fracture of the tibia and fibula.  The Veteran, in turn, appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties that same month, vacating the Board's April 2015 decision, and remanding the matters to the Board for further proceedings consistent with the Joint Motion..

In August 2016, the Board again remanded the claims for further development, pursuant to points raised in the March 2016 Joint Motion.

In a March 2017 rating decision, the agency of original jurisdiction (AOJ) recharacterized the Veteran's left knee disability classified left knee instability residual to fracture of the left tibia and fibula and evaluated under 38 C.F.R. § 4.71a, DC 5003-5257, as left total knee replacement, and assigned a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for the period from December 18, 2016 through February 1, 2018.  A prospective 30 percent rating was thereafter assigned under 38 C.F.R. § 4.71a, DC 5055.  The RO also terminated the 10 percent rating assigned under 38 C.F.R. § 4.71a, DC 5003-5260, for left knee degenerative arthritis with painful motion residual to left tibia and fibula (for limitation of flexion), effective December 19, 2016.  The Board has recharacterized the issues on appeal to reflect the RO's actions, and the matters currently before the Board, at this juncture.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Excluding the periods for which a temporary total rating was in effect, pertinent to the May 13, 2010 claim for increase, the Veteran has had, at most, overall moderate instability of the left knee, but no recurrent subluxation, locking or dislocation of the semilunar cartilage, or symptomatic removal of the semilunar cartilage.

3.  Pertinent to the May 13, 2010 claim for increase, the Veteran has had left knee degenerative arthritis manifested by flexion to no less than 85 degrees and normal extension, with subjective complaints of tenderness and pain, left knee swelling, popping and difficulty with prolonged walking and standing.

4.  There has been no evidence of left knee ankylosis, genu recurvatum, or impairment of the tibia and fibula, or evidence of a compensable left knee scar. 

5.  The applicable rating criteria have been adequate to rate the Veteran's left knee arthritis and instability at all points pertinent to the appeal, and no claim for a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability(ies) has been raised in conjunction with the claim for increase. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected left knee instability, residual to fracture of the tibia and fibula, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.16, 4.27, 4.71a, Diagnostic Code (DC) 5257 (2017). 

2.  The criteria for a rating in excess of 10 percent for service-connected left knee degenerative arthritis with painful motion, residual to fracture of the tibia and fibula, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7,4.16, 4.27, 4.40, 4.45,4.71a, DC 5003 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  d.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A July 2010 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter also notified the Veteran of the specific rating criteria requirements to substantiate the claims for an increased ratings for diabetes mellitus and peripheral vascular disease pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim herein decided is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any e claim herein decided, prior to appellate consideration, is required.

In particular, the Board notes that the Veteran has been afforded adequate VA examinations in October 2010, January 2011, March 2011, November 2015 and September 2016, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the disabilities here at issue.

As for the Veteran's December 2013 Board hearing, during the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of his left knee disabilities and whether there were any outstanding medical records available.  See T. at p. 3-12.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the record.

With respect to the  Board's September 2014 and August 2016 remands, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's September 2014 remand, the Board instructed the RO to obtain any additional, identified evidence of pertinent medical treatment, to include updated VA treatment records.  These records were added to the claims file.  Additionally, as noted above, the RO sent a letter to the Veteran in October 2014 requesting information concerning his medical treatment, to which the Veteran did not respond.  

The Board also directed the RO to arrange for the Veteran to undergo a VA examination.  Notably, during the December 2013 hearing, the Veteran testified that his left knee disability had worsened since his last VA examination in February 2012.  The Board requested another examination to obtain further information as to the severity of the Veteran's service-connected left knee disability, and that examination was conducted in October 2014.  As noted above, this examination contained the necessary information to rate the Veteran's left knee disability.  The Board notes that the September 2014 remand directed that the VA examiner review the Veteran's claims file in providing the requested information.  While the October 2014 VA examiner indicated that the Veteran's claims file was not reviewed, the examiner did review all VA treatment records.  Thus, the Board finds that there was substantial compliance with this directive, as the Veteran's claims file does not contain medical records from any other source and the examiner interviewed the Veteran to allow him to explain his symptoms and medical history.

As regards the August 2016 remand, the Board directed that VA treatment records dated since February 2015 be obtained.  VA treatment records since that date through the entire period on appeal, up until the Veteran's ratings were discontinued, were obtained.  Additionally, the Board instructed the RO to obtain any additional, identified evidence of pertinent medical treatment.  The RO sent a letter to the Veteran in August 2016 requesting information concerning his medical treatment, to which the Veteran did not respond.

Finally, pursuant to the March 2016 Joint Motion, the Board directed that the Veteran be afforded a contemporaneous VA examination to determine the severity of his left knee disability, as there was evidence of possible worsening.  In September 2016, the Veteran was afforded such an examination.  Range of motion testing and joint stability testing was performed.  The examination report, along with other evidence of record, is sufficient to evaluate the Veteran's left knee disabilities.  Further, to the extent that there are any deficiencies, the Veteran's ratings at issue here have been discontinued following his total knee replacement.  Any further examination would not reveal the severity of the Veteran's left knee disability prior December 19, 2016, when his ratings were discontinued and he was assigned another temporary total rating. 

Accordingly, the Board finds that there has been substantial compliance with the September 2014 and August 2016 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim herein decided, at this juncture. Any such error is deemed harmless and does not preclude appellate consideration of either of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Historically, a 20 percent rating was assigned, under DC 5262, for status post residuals of fracture of the left tibia and fibula.  However, as the evidence of record demonstrated no impairment of the tibia or fibula at any point pertinent to the May 12, 2010 claim for an increased rating, in February 2015, the RO recharacterized the Veteran's left knee disability based on demonstrated instability, continuing the 20 percent rating under DC 5257 (and, as discussed below, assigned a separate , 10 percent rating for arthritis, effective May 12, 2010).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 214, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) (authorizing separate ratings for arthritis resulting in limited and painful motion). The Board notes that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

Under DC 5257, for "other impairment" of the knee, such as recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The relevant evidence of record includes the Veteran's VA treatment records, reports of VA examinations conducted in August 2010, February 2012, October 2014, and September 2016 and the Veteran's testimony at the December 2013 hearing and in various written statements.

VA treatment records include the report of a December 2009 x-ray, which revealed the presence of a plate with multiple screws stabilizing a healed fracture of the left tibia with involvement of lateral tibial plateau as well as osteoarthritis of all compartments of the left knee.  The Veteran was seen at the time due to exacerbation of his chronic left knee pain and requested a new knee brace. Examination revealed mild edema and apparent effusion of the left knee with crepitus and tenderness to palpation. 

The July 2010 VA examination report documents the Veteran's report of feelings of giving way of the left leg, causing him to stumble but not fall.  The examiner noted no locking. The Veteran reported that he used a sports brace approximately four days per week. The examiner noted the Veteran's knee was stable, though such was difficult to test due to the Veteran's guarding.

VA treatment records dated in August 2010 note an antalgic gait with laxity.  The Veteran reported that twice a week his knee would give way.  It was noted that stability was difficult to determine due to the Veteran's guarding. The examiner noted a positive McMurray's test.  In October 2011, the Veteran was noted to have undergone a partial meniscectomy in May 2011 and was found to have degenerative medial and lateral meniscal tears with grade III and IV chondromalacia.  The Veteran reported that the procedure provided him with little symptomatic relief.  He noted popping, giving way and stiffness of the left knee.

The February 2012 VA examination report notes the Veteran's report of feelings of giving way without any recent falls.  He noted painful clicking and popping with stiffness. No locking was noted.  The Veteran was noted to use a hinged sports knee brace but was not wearing it on the day of the examination.  Instability testing was normal with the exception of a positive medial-lateral instability test noted.  The examiner noted that there was no recurrent patellar subluxation or dislocation.  The examiner noted a meniscal tear with frequent joint pain and effusion but no locking. The Veteran was noted to have had a meniscectomy with residual symptoms of pain, swelling and a scar.  The examiner noted palpable crepitus with range of motion testing and slightly increased laxity with varus stress at 30 degrees of flexion with a good endpoint.  The Veteran's knee was stable to valgus stress.  The examiner noted the Veteran occasionally used a hinged sports brace.  Imaging studies revealed no patellar subluxation.

In July 2013, the Veteran's left knee was stable with varus and valgus stress, but valgus stress caused significant pain.  The examiner noted that he had no palpable effusion.  VA treatment records dated in August 2014 revealed no effusion and stable ligaments.  In October 2014, the Veteran reported that his knee pops when he bends it. 

During the December 2013 hearing, the Veteran testified that he was told that he had no cartilage left in his knee, which was now bone on bone.  He reported that he wore a brace and used a cane to avoid falling due to his knee giving out.  The October 2014 VA examination report documents the Veteran's report that his knee has given way on several occasions and caused him to fall.  He reported using a cane 80 percent of the time as well as a knee brace.  Stability testing was normal with the exception of a positive medial-lateral instability test.  No recurrent patellar subluxation or dislocation was noted.  In January 2015, the Veteran reported that his left knee buckled when walking and that he had almost fallen while at work.

The September 2016 VA examination report notes the Veteran's reports that his left knee locks and gives way.  The examiner noted a history of slight recurrent subluxation and slight lateral instability.  When joint stability testing was performed, joint instability was noted.  Lachman test and lateral instability were abnormal and both were recorded as 1+ (0 to 5 millimeters).  Posterior drawer test and medial instability were both normal.  The constant use of a brace was noted.  The regular use of a cane was noted.  The examiner described the Veteran's instability as slight (mild) in degree.

Considering the period on appeal in light of DC 5257, the Board finds that a rating in excess of 20 percent is not warranted.  The Veteran reported giving way and positive medial-lateral instability tests were noted during the February 2012 and October 2014 VA examinations.  Likewise, during the September 2016 VA examination, Lachman test and lateral instability were also noted.  However, VA treatment records only note the Veteran's complaints of instability and giving way.  While the Veteran is certainly competent to report such symptoms (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), it is noteworthy that VA examiners have noted that all other instability tests were normal, and the Veteran's reports of giving way were not expressly related to the positive instability tests.  Further, at the February 2016 VA examination, Lachman test was only record as +1, as was lateral instability.  On this record, the Board finds that the collective evidence indicates that no more than the current 20 percent rating under DC 5257, for overall moderate instability, is assignable.  Absent clinical findings and test results to support the Veteran's complaints, the Board finds that the evidence does not persuasively establish, at any pertinent point, severe instability warranting the maximum, 30 percent rating under DC 5257.

The Board also finds that no alternative diagnostic code-specifically, DC 5258 or 5259-provides a basis for a higher rating for disability characterized by instability. The Board notes that DCs 5258 and 5259 provide for maximum ratings of 20 percent and 10 percent, respectively; hence, no higher rating under either diagnostic code is assignable.  The Board also notes that, to the extent permissible, neither diagnostic code provides a basis for assignment of any additional rating.   See 38 C.F.R. § 4.14 (providing that evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided, but that separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  While the Veteran has been shown to have a meniscal tear, the evidence of record has repeatedly indicated that he experiences no "locking"; thus a rating under DC 5258 is not warranted.  Furthermore, as the Veteran underwent a partial meniscectomy in May 2011, as noted above, the Board finds that a rating under DC 5259 is not warranted, as it was not a full removal of the meniscus.

As for the separate 10 percent rating assigned for degenerative arthritis, the Board notes that, under VA's rating schedule, degenerative arthritis of the knee is rated under DC 5003.  That diagnostic code provides that degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260 and 5261).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such joint affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under DC 5260, 0 percent (noncompensable) rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a , DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,900 (2004).

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71a, Plate II.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Relevant evidence includes a buddy statement dated in April 2010 noting the Veteran's limited mobility of the left leg with ambulation and swelling of the knee, which was aggravated by driving, walking, gardening, and standing.  In a July 2010 statement, the Veteran noted constant swelling and limited mobility of the left knee. He reported that his knee pops when bending it.  He noted that when sitting for long periods of time or walking several feet, he experienced extreme discomfort with no immediate relief.

The July 2010 VA examination report references the Veteran's report of left knee pain on a daily basis with swelling and painful clicking and popping.  The examiner noted no redness or heat.  He noted walking was limited to 200 yards and standing was limited to one hour.  The examiner noted that the Veteran's activities of daily living were not limited, to include his job in management.  The VA examiner noted no flare-ups causing incapacitation.  The Veteran reported episodes of increased pain approximately twice per week, which required him to take a one-hour break.

On examination, the Veteran's gait was antalgic.  The examiner noted palpable crepitus on range of motion testing.  Range of motion was from 0 to 100 degrees of flexion with complaints of pain from 80 to 100 degrees.  The examiner noted no additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  The examiner further noted no swelling or tenderness to palpation.

VA treatment records dated in August 2010 document the results of range of motion testing which revealed the Veteran had full extension and flexion to 85 degrees.  The Veteran's flexion was to 115 degrees with pain. In May 2011, flexion was to 90 degrees with joint line tenderness to palpation.  Decreased sensation to light touch along the anterior aspect of the knee laterally was noted.  In October 2011, decreased strength and range of motion was noted.

On February 2012 VA examination, the examiner noted that the Veteran walked with a slight limp.  No heat or redness was noted. He reported that he was limited to walking 100 yards and standing for 20 minutes.  He noted that he had pain with stairs and that his activities of daily living were not limited.  The Veteran reported flare-ups daily that caused him to seek bedrest at the end of the day for one hour.

Range of motion testing revealed left knee flexion to 100 degrees with painful motion beginning at 90 degrees and normal extension.  The Veteran was able to perform repetitive-use testing with no further limitation of motion.  The examiner noted functional limitations consisting of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Tenderness or pain to palpation was noted.  The examiner noted no tibia or fibular impairment.  Imaging studies revealed degenerative arthritis. 

VA treatment records dated in March 2013 note the Veteran's complaints of stiffness and soreness to his left knee.  In July 2013, the Veteran had flexion to 90 degrees.  He was noted to have tenderness over the lateral aspect of the knee.  In August 2013, the Veteran noted significant pain in his left knee and shin.  And that he had received an injection in his knee, which made his pain worse.  The Veteran reported that his knee pain was worse with activity and that walking upstairs was most uncomfortable.  He reported using ice and heat every night.  The Veteran was noted to qualify for a total knee replacement.  During the December 2013 hearing, the Veteran testified that because of his left knee disability, he was unable to perform chores around his house, including yard work.

VA treatment records dated in August 2014 noted that a knee x-ray revealed moderately advanced tricompartmental degenerative joint disease.  The Veteran was noted to have a knee brace on his left knee.  Examination revealed tenderness along medical joint line and full range of motion.

On the October 2014 VA examination, the Veteran could stand for 30 minutes before having to sit down for two hours.  He reported that he had to sit in a chair for thirty to forty minutes before he had to stretch out his knee.  He is unable to kneel, squat or climb a ladder.  He had increased pain and swelling when going up and down stairs.  The Veteran reported flare-ups but none at the time of the examination.

Range of motion testing revealed flexion to 110 degrees with pain at 95 degrees and normal extension.  The Veteran was unable to perform repetitive use testing due to pain.  The examiner noted functional impairment consisting of less movement than normal, weakened movement, swelling, deformity, atrophy of disuse, disturbance of locomotion, and interference with sitting.  Tenderness or pain to palpation was noted.  The examiner noted the presence of "shin splints" with no present symptoms.  No other impairment of the tibia and fibula was noted.

VA treatment records dated in November 2014 noted evidence of progression of osteoarthritis and that the Veteran needed a total knee replacement.  In January 2015, range of motion testing revealed flexion to 110 degrees.  The examiner noted the presence of a proximal screw of neutralization plate that was too close to joint surface and likely contributing to the Veteran's pain.  The examiner noted regular use of a cane and knee brace and that the Veteran required a total knee replacement.

On the September 2016 VA examination, the Veteran did not report flare-ups of his left knee disability.  It was noted that the Veteran is limited in walking and avoids stairs, bending and squatting.  On active range of motion testing, flexion was to 90 degrees with pain at 75 degrees.  Extension was limited to 5 degrees.  Range of motion was the same on both passive and active motion.  The Veteran was able to flex the left knee to 25 degrees with weight on the right leg. The examiner noted that pain caused functional loss on the examination and there was pain on weight-bearing.  Repetitive-use testing did not reveal any further limitation of motion.  The examiner stated there was no ankylosis.  The examiner noted "shin splints" with pain in the tibia.  Hardware removal in 2015 was noted.  A March 2017 addendum noted that there was no evidence of nonunion of the tibia and fibula with loose motion requiring a brace.

Considering the pertinent facts in light of the above, the Board finds that at no point pertinent to the current claim for increase has the Veteran's left knee arthritis warranted a rating higher than the 10 percent rating assigned.  With respect to limitation of motion, the evidence above shows that the Veteran's left knee has been manifested by no limitation of flexion to less than 75 degrees and extension limited to no less than 5 degrees. However, the Veteran has reported daily pain in the left knee with swelling, popping and difficulty with prolonged walking and standing.  The October 2014 VA examiner noted that repetitive use testing could not be performed due to the Veteran's pain, and the examiner noted functional impairment as discussed above. 

The above-cited evidence clearly does not reflect compensably limited flexion or extension at any pertinent point to warrant a compensable rating under DC 5260 or 5261.  However, considering the lay and medical evidence of record indicating painful motion, as well as other associated functional impairment, the RO appropriately assigned a 10 percent rating for the Veteran's left knee degenerative arthritis under DC 5003.  This is consistent with the intention of the rating schedule to recognize that painful motion due to healed injury is productive of disability entitled to at least the minimal, compensable rating for the joint.  38 C.F.R. § 4.59  (2017).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).

Thus, the assigned rating contemplates functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  However, no higher rating is assignable on this basis Although the Veteran was reportedly unable to accomplish repetitive use testing due to pain during the motion recent examination, neither that examiner, no any other medical professional, has indicated that the pain and associated functional impairment due to left knee arthritis have ever been so disabling as to warrant at least the next higher rating under either 5260 or 5261.  Moreover, DC 5003 only authorizes assignment of a 10 percent rating for painful, albeit noncompensably-limited motion of a major joint (the knee).

The Board has also considered whether any higher rating for the Veteran's left knee is warranted under any other potentially applicable diagnostic code for evaluating musculoskeletal knee disability.  However, absent any evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum, evaluation of the left knee under DC 5256, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.

Moreover, the Veteran's left knee disability is not shown to involve any other factor(s) that would warrant a rating of the disability under any other provision(s) of VA's rating schedule.  As for post-surgical scarring, the August 2010 VA examiner noted a well-healed lateral curvilinear scar that measures 29 centimeters by 1.0 centimeters.  The examiner noted the scar was highly mobile, did not adhere to the underlying tissue, and did not restrict motion.  No keloid formation, hypertrophy, and subcutaneous tissue loss was noted.  Both the February 2012 and October 2014 VA examiners noted a scar to the Veteran's left knee but noted that it was not painful, unstable, or a total area of greater than 39 square centimeters.  Based on the evidence of record of the Veteran's scar, the Board finds that a compensable rating for the left knee scar is not warranted.  See 38 C.F.R. § 4.118, DC 7802. 

In assessing the severity of each left knee disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134   (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either left knee instability or arthritis been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the February 2011 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected left knee arthritis and instability at all pertinent points.  The rating schedule fully contemplates the described symptomatology, to include limitation of motion, pain, and instability, and provides for ratings higher than those assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either left knee disability.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to left knee disability(ies).

Although the August 2010 VA examiner noted the Veteran had been out of work for the past year and a half, the examiner noted that his job in management was not limited by his left knee disability.  VA treatment records dated in October 2011 note that the Veteran was working full-time.  The February 2012 VA examiner noted that, although the Veteran had significant pain while working, requiring frequent, prolonged breaks, the Veteran was able to do his work despite his left knee disability.  During the December 2013 hearing, the Veteran testified that standing on concrete floor at work all day did not feel good, and that his employers understood about his condition and the number of breaks he required throughout the day.  In August 2014, VA treatment records noted the Veteran was working more as a warehouse manager and spending several hours walking at work, which increased his left knee pain.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to left knee disability(ies) has not been expressly or reasonably been raised, and need not be not be addressed in conjunction with the higher rating claim on appeal.

For all of the foregoing reasons, the Board finds that that the evidence of record does not provide a basis for a staged rating of either the Veteran's left arthritis or instability, pursuant to Hart, and that ratings for those disabilities in excess of 10 and 20 percent, respectively, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the left knee at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 20 percent for service-connected left knee instability, residual to fracture of the tibia and fibula, are not met.

 A rating in excess of 10 percent for service-connected left knee degenerative arthritis with painful motion, residual to fracture of the tibia and fibula, are not met.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


